Dissenting Opinion by
Mb. Justice Musmanno:
The self-serving supermarket is one of the amazingly interesting phenomena of the high speed life in America today. Commodities of all kinds are attractively wrapped, glitteringly displayed, and ingeniously arranged so that the visitor gets the effect of attending an amusement palace rather than a large grocery store. Shining cellophane, multi-colored paper, floating ribbons, and clever designs all create a circus atmosphere engendering excitement, anticipation, and the urge for acquisition.
*357This, of course, is all planned by the merchants with the aid of highly skilled experts who know how to appeal to the eye and the purse. There is nothing wrong about this. In fact, there is something highly commendable about a type of marketing which allows the customer to obtain under one roof many articles which otherwise would necessitate visiting four or five different stores.
However, every advantage has its disadvantage and every benefit is paid for in one way or another. By allowing the customer to believe that he is being given a great deal of freedom in selecting his own purchases, the merchant saves on clerk expense. In addition, while one customer is methodically checking off the list of things he is to purchase, another customer may be preparing hard luck for him. This other customer may pick up a box of crackers, a bottle of ketchup, and a carton of tomatoes. Then he may decide that he does not need the tomatoes and he will restore the carton to its place, approximately, on the counter. Then another customer may pick up a basket which he later decides he does not need and he then restores the basket, approximately, to the place where it originally was.
There is no clerk around to guide the customer, no one to re-arrange the things the sloppy customer has disarranged. Some customers push their shopping carts before them carefully, others move along as if they were playing hockey, driving their carts into brooms and stacked baskets, turning sharp corners, often knocldng packages of fruit, vegetables, and other items to the floor.
In the case here for consideration, some unknown person pushed a wire basket into the aisle of Southside Korner Market where the plaintiff, Mrs. Sloss, was shopping. Some other unknown person let a potato sack drop over the basket. Moving along, Mrs. Sloss *358did not see the wire basket extending into the aisle, the toes of her left foot became entangled in a protruding wire from the basket, she tripped, fell and broke her arm. She brought suit against the store owner and she was nonsuited on the ground that she did not prove negligence or exculpate herself from contributory negligence. This Court has affirmed the nonsuit.
The owner of a store has the duty to arrange his merchandise and equipment in such a fashion that it will not endanger the safety of his patrons. Whether the owner here discharged his obligation in a satisfactory manner was a question of fact for the jury. The customer in a supermarket does not and cannot all the time keep his eyes glued to the floor over which he is pushing the cart. He is, in a way, seller as well as buyer. In a non-self-service store, the customer stands still and asks the clerk for an article which the clerk brings to him. In a self-service store the customer must do work which really belongs to the store-owner. He must search for the article he wants, take it down from the shelf and then put it into the cart. His eyes must seek and quest as he moves along. The very least the owner of the store should be required to do is, therefore, to keep the aisles clear. The owner did not do so in this case.
A witness by the name of C. A. Reyer testified that after Mrs. Sloss fell, he noticed that “one of these wire containers was pulled out. The north end was pulled out noticeably in the aisle.”
If this statement represents fact, and in this type of an appeal, we are required to regard it as fact, why would it not be a question for the jury to determine whether the owner of the supermarket, in allowing a wire basket, ambushed beneath a potato sack, to protrude in the aisle, exercised the care which he owes to his customers?
I would remove the nonsuit.